      Case 1:18-cv-00096-SPW-TJC Document 42 Filed 05/24/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CV 18-96-BLG-SPW-TJC

                    Plaintiff,                    ORDER

vs.

TRACY RAUSCH,

                    Defendant.

      Defendant’s most recent Status Report indicates that the Department of

Health & Human Services (“DHHS”) has issued a partial waiver of her debt.

Defendant further states that her remaining debt may be reduced after presenting

additional financial documentation to DHHS. (Doc. 41.) Accordingly, IT IS

HEREBY ORDERED that the temporary stay of this action will remain in effect

until Defendant learns whether her additional request for hardship relief is granted

or not. Defendant shall file a Status Report with the Court by June 25, 2021.

      DATED this 24th day of May, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
